Citation Nr: 0845023	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-30 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
ruptured right Achilles tendon.

3.  Entitlement to a rating in excess of 10 percent for a 
right hip disability.

4.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.

5.  Entitlement to special monthly compensation for claimed 
loss of use of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1967.  He received The Purple Heart Medal for wounds 
sustained while serving in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and November 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  In the 
November 2004 decision, the RO granted service connection for 
PTSD and assigned an initial 30 percent disability rating, 
effective April 27, 2004.  In the November 2007 decision, the 
RO increased the veteran's noncompensable ratings for a 
ruptured right Achilles tendon and right hip arthritis to 10 
percent each, continued the veteran's 10 percent disability 
rating for right knee patellofemoral syndrome, and denied 
entitlement to special monthly compensation for claimed loss 
of use of the right leg.

Earlier, the veteran had perfected an appeal with respect to 
assignment of an initial disability rating for right Achilles 
tendon rupture by filing a timely VA Form 9 (substantive 
appeal) in June 2005.  In addition to perfecting the 
veteran's appeal for PTSD, the veteran's August 2005 VA Form 
9 also perfected his appeal for evaluations of his 
lumbosacral spine disability, right knee patellofemoral 
syndrome, and right hip disability.  However, in 
correspondence received November 2006, the veteran stated 
that he wished to withdraw his appeal, except for the 
evaluation of PTSD.  Accordingly, the prior right Achilles 
tendon, lumbosacral spine, right knee patellofemoral 
syndrome, and right hip disability claims on appeal as of 
November 2006 are deemed withdrawn.  38 C.F.R. § 20.204 
(2008).  The Board now considers the right Achilles tendon, 
right knee patellofemoral syndrome, and right hip disability 
claims filed by the veteran concurrent with his November 2006 
appeal withdrawals.

The issues of increased ratings for a right Achilles tendon, 
right knee patellofemoral syndrome, and right hip 
disabilities are addressed in the REMAND that follows the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but not 
higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Regarding the veteran's PTSD claim, the record reflects that 
the originating agency provided the veteran with the notice 
required under the VCAA, by letters mailed in March 2006, 
April 2007, and September 2008, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
PTSD claim in September 2008.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of these claims would have been different had VCAA 
notice been provided before the initial adjudication of the 
claims.

The veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought by 
letter sent in March 2006, and the Board finds that there is 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Then, following issuance of the second notice letter 
in April 2007, the veteran responded that he had no 
additional evidence to submit, apart from noting ongoing 
treatment at VA facilities.  Subsequently, pertinent VA 
records have been associated with the claims file and the 
veteran has not identified or provided any additional 
evidence in support of his claim, so the failure to provide 
pre-adjudicative notice with respect to those elements of the 
claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In 
correspondence received September 2008, the veteran requested 
a hearing in conjunction with his claims then on appeal, to 
include the initial rating for PTSD.  Subsequent RO records 
indicate that hearing was scheduled and then the veteran 
withdrew his request.  Accordingly, that request is deemed 
withdrawn.

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this PTSD claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.



Increased Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

A 30 percent disability rating for PTSD is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD if it is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his PTSD warrants a rating in 
excess of the 30 percent currently assigned.  After a review 
of the evidence and the pertinent provisions of the rating 
schedule, the Board finds that the manifestations of the 
veteran's PTSD meet the criteria for a 50 percent rating and 
do not more nearly approximate the criteria for a 70 percent 
rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

In addition to PTSD, the veteran has been diagnosed with a 
depressive disorder.  The Board recognizes that the Court has 
held that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Because the medical evidence fails to 
distinguish the manifestations of the veteran's service-
connected PTSD from those of his depressive disorder, the 
Board will consider all of the veteran's psychiatric symptoms 
as part of his PTSD.

With respect to the symptoms associated with a 50 percent 
rating, the Board notes that the evidence does show 
occupational and social impairment with reduced reliability 
and productivity.

The veteran was accorded a VA examination in September 2004.  
His pertinent service and medical history were discussed in 
detail, to include injury to his left foot by a landmine 
while serving in the Republic of Vietnam during the Vietnam 
War.  With respect to his current symptomatology, the veteran 
was scored 121 on the Mississippi Scale for combat-related 
PTSD.  He reported daily unwanted memories that lead to 
moderate to severe disruption in daily activities.  He 
described dreams as being intense and disruptive.  He 
reported no flashbacks, but did describe intense 
psychological distress several times per week and associated 
with Iraq war coverage.  Other behaviors relevant to 
applicable rating criteria include the veteran's reported 
avoidance of veteran's groups and optional social events.  He 
did attend PTA meetings for his son, historically.  The 
veteran described feeling detached from his sister and two 
brothers.  The veteran reported feeling distant from his 
wife, despite a 37 year marriage.  He also reported a sense 
of foreshortened future.  With respect to irritability, the 
veteran described anger on a weekly basis, to which he 
responded by walking away.  This anger was sometimes directed 
at his son in an employment context, as is son worked for 
him.  He reported moderate to severe difficulty with 
concentration.  The veteran also indicated that he was 
extremely watchful and alert, and he also indicated an 
exaggerated startle response.  The veteran reported that his 
productivity was dropping in his business.  He had fewer 
employees and accounts.  He reported social functioning was 
restricted and he did not have many friends.

Upon mental status evaluation, the veteran's eye contact was 
good, his motor behavior was appropriate, he described his 
own mood as depressed, and had low motivation at work and 
none at home.  His thought process was clear, logical, and 
coherent; and his understanding of abstract concepts was 
good.  He understood the meaning of a common saying.  The 
veteran's thought content was described as being without 
delusions, grandiosity, autistic thinking, and suicidal 
ideation.  He did express guilt feelings in relation to not 
being more compassionate with his wife and son.  He did not 
have hallucinations and he was considered oriented in all 
three spheres.  With respect to cognitive functioning, the 
veteran's attention and concentration was intact, as was his 
memory.  His judgment was characterized as fair.  The veteran 
denied past suicidal or homicidal ideation.  He was deemed 
capable of managing his own benefits.  Based on this 
examination, he was diagnosed with PTSD with moderate 
depression.  The examiner commented that the veteran earned a 
good living post service due to fortune and hard work, but 
was having difficulty maintaining that level of performance 
in the past two years.  He was getting older and looking 
toward retirement.

The veteran was accorded a second VA PTSD examination in 
December 2005.  The examiner noted that changes in the 
veteran's disability picture involved recent closure of his 
dental laboratory.  The veteran had not drawn a salary in a 
month, and was having increasing difficulty concentrating and 
being motivated to work.  He described distress at reminders, 
frequent thoughts about Vietnam, sleep disturbance, chronic 
edginess and tension, hyper-vigilance, periods of anxiety, 
avoidance behaviors, decreased social interest and increased 
detachment.  The veteran also reported decreased drive and 
motivation, and problems with concentration.  He said he was 
having difficulty understanding complex instructions and 
remembering names, to include familiar people.  He described 
depressive symptoms including depressed mood, decreased 
interest, sleep disturbance, crying episodes, and passive 
suicidal ideation.  The veteran denied any formal mental 
health treatment, but noted that he was prescribed Temazepam 
to assist with sleep.

Upon mental status examination, the veteran was described as 
tearful, but without tears.  His affect was generally 
distressed and depressed.  His mood was depressed.  His 
thought process was logical with no evidence of a though 
disorder.  With regard to his passive suicidal ideations, he 
did not say he had a plan or intent.  The veteran expressed 
cognitive difficulty and the examiner thought that testing 
was warranted given the veteran's complaints.  A 
neuropsychological test was ordered to rule out an organic 
contribution to the veteran's complaints of cognition 
impairment, but it does not appear that such a test was 
given.  The veteran's insight and judgment were good.  Based 
on this examination, the veteran was assigned Axis I 
diagnoses of PTSD, Major Depressive Disorder, and alcohol 
abuse.  The examiner described the veteran's PTSD as having a 
delayed onset, noting the emergence of symptoms in recent 
years.  The examiner stated that he could not conclude 
weather the veteran's business closure was due to his PTSD or 
a previously determined intention to retire.  He noted that 
the veteran was competent to handle his own finances.

The veteran was accorded an additional VA PTSD examination in 
May 2007.  His claims file was reviewed and pertinent medical 
history was discussed.  The examiner noted that the veteran 
brought a notepad with an exhaustive list of PTSD symptoms 
that spanned all three clusters.  The veteran said that he 
was in worse condition psychologically, and had not worked 
since closing his dental laboratory in November 2005.  The 
veteran denied any formal mental health treatment, but noted 
continued use of Temazepam for sleeping.

Upon mental status examination, the veteran's affect was 
described as distressed and on the verge of tears throughout 
the interview.  His mood was depressed.  The veteran's 
thought process was logical and without evidence of a thought 
disorder.  He denied hallucinations.  The veteran did 
indicate passive thoughts of suicide, but denied active 
suicidal ideation.  No formal cognition testing was 
indicated, but the veteran complained of being very forgetful 
and easily distracted.  His insight and judgment were 
considered fair.  Based on this examination, he was diagnosed 
with Major Depressive Disorder, PTSD, and alcohol dependence.

The veteran has consistently displayed a flattened affect and 
depressed mood throughout the appeal period.  This mood 
problem has been one of the more pronounced manifestations of 
his disability.  While he has not indicated panic attacks 
more than once a week, the September 2004 VA examination 
report did describe intense periods of anxiety and mood 
disturbance akin to panic attacks.  He has also consistently 
reported a history to include impairment of short and long 
term memory and forgetfulness.  In addition, while he still 
maintains familial relationships, he no longer operates his 
business, avoids social contacts, and has not reported an 
active social life, apart from having attended his son's 
school PTA meetings prior to his December 2005 VA 
examination.  Lay statements from his employed son document 
the veteran's difficulties at work just prior to his 
retirement.  So, he has some difficulty in establishing and 
maintaining effective work and social relationships.  In his 
most recent May 2007 VA examination, the veteran's insight 
and judgment was considered fair, indicative of at least some 
impairment.  As many of the criteria for a higher 50 percent 
rating are nearly approximated, the Board finds that a 50 
percent rating is warranted throughout the initial appeal 
period.  In making this determination, the Board notes that 
some of the criteria are not met.  These include 
circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; or impaired 
abstract thinking.  However, the criteria for a 50 percent 
rating are more nearly approximated and the assigned rating 
is consistent with the veteran's level of functional 
impairment.  Resolving reasonable doubt in the veteran's 
favor, assignment of an initial rating of 50 percent is 
allowed.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a higher 70 percent 
rating is warranted at any time during the appeal period.  As 
noted, some of the criteria for a 50 percent rating were not 
even approximated in establishing the veteran's assigned 
rating.  Turning to the criteria for the next higher 70 
percent rating, the Board finds that the veteran's symptoms 
do not produce occupational and social impairment in most 
areas such as work, school, and family relationships, 
judgment, thinking, or mood.

There is no evidence of record showing that the veteran has 
engaged in obsessional rituals which interfere with routine 
activities.  He has never given intermittently illogical, 
obscure, or irrelevant speech.  While he was to the point of 
tears throughout his past two VA PTSD examinations, mental 
status evaluations have not described the veteran to 
experience near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  There is no evidence that the veteran has 
displayed impaired impulse control.  In fact, his December 
2005 examination report indicates that he would walk away 
from arguments.  Spatial disorientation has never been 
indicated.  The veteran was found oriented in all three 
spheres in his September 2004 VA examination.  The veteran 
has reported for examinations casually dressed, and the 
veteran has not been found to neglect personal appearance and 
hygiene.

The veteran has reported retiring in November 2005 due to 
numerous physical and mental health problems, as indicated in 
his November 2005 application for compensation based on 
unemployability.  The December 2005 VA examination report 
expresses some skepticism as to whether the veteran's desire 
to retire due to age caused him to stop working, as opposed 
to his PTSD.  In any case, he has not reported difficulty in 
adapting to stressful circumstances at work at the time prior 
to his retirement, due to PTSD or any other cause.  Based 
upon the medical evidence and the veteran's own statements 
the Board finds that the veteran's PTSD, by itself, could 
cause reduced reliability and productivity in an occupational 
setting, but does not render the veteran deficient of the 
ability to work.

With respect to social functioning, while he has reported 
some difficulties with his wife, child, and siblings, he does 
not show an inability to establish and maintain effective 
relationships.  The Board is aware of examination reports 
noting the veteran's suicidal ideation, but these thoughts 
are consistently described as passive and the veteran has not 
reported a specific plan.  He has never endorsed homicidal 
ideation.  In sum, the criteria for establishing a higher 70 
percent disability rating are not nearly approximated.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned in this case.  GAF scores 
are based on a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsession rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Through numerous VA examinations and outpatient visits the 
veteran has been documented as having GAF scores ranging from 
a low of 45-50 in the May 2007 VA examination report, to a 
high of 60 in VA outpatient records from September 2007.  In 
the veteran's September 2004 VA PTSD examination report, he 
was assigned a GAF score of 55.  A score of 50 was assigned 
at the time of his December 2005 VA examination.  More 
recently, August 2008 outpatient records, the veteran was 
assigned a GAF score of 60.

While noting that some of the GAF scores indicate serious 
symptoms, other scores during the period on appeal indicate 
moderate functional impairment.  For example, many of the 
more recent VA outpatient records indicate the higher score 
of 60 that is noted above.  Looking at any examination or 
evaluation during the appeal period, the veteran has not 
displayed symptoms consistent with the lower GAF scores 
assigned.  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM IV, it does not 
assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2008).  Accordingly, GAF Scores 
ranging from 45 to 60 do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.  Here, the Board places greater 
probative weight on the actual mental status evaluation 
findings.

As has been noted above, the Board has also considered the 
veteran's numerous VA outpatient treatment records and mental 
status evaluations.  These notes are consistent with the 
examination reports of record.  They show that the veteran 
has consistent problems with mood and depression.  However, 
gross problems with though process is not shown and 
outpatient mental status evaluations from July 2008 and 
September 2007 are essentially normal.  As indicated, GAF 
scores have been as high as 60 in 2008.  However, those 
treatment records noted worsening depression  with feelings 
of isolation, anxiety, anhedonia and amotivation, as well as 
poor sleep.  In sum, the Board finds that the veteran's PTSD 
is manifest with occupational and social impairment with 
reduced reliability and productivity.

In conclusion, for the reasons stated, the Board finds that, 
while the criteria for a 50 percent rating are met, a 
preponderance of the evidence establishes that a rating in 
excess of 50 percent is not warranted.

The Board has considered whether a higher rating is warranted 
for any portion of the initial evaluation period; however, at 
no time during the period in question has the disability 
warranted more than a 50 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West; 12 
Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The record reflects that the veteran has 
not required hospitalization for his PTSD and that the 
manifestations of his PTSD are contemplated by the schedular 
criteria.  None of the evidence shows that the manifestations 
of PTSD are unusual or exceptional.  In sum, there is no 
indication that the average industrial impairment from PTSD 
would be in excess of that contemplated by assigned 
evaluation.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an increased rating of 50 percent for PTSD is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.

REMAND

After review of the record, the Board finds that the 
remaining claims for increased ratings for the right Achilles 
tendon, right hip and right knee disability, as well as the 
claim for special monthly compensation must be remanded for 
additional development.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008)).  These provisions 
include enhanced duties to notify and assist claimants.  To 
ensure that all due process requirements are met, the Board 
finds that additional notice and development is necessary 
prior to appellate review of the claim on appeal.

In correspondence received December 2008, the veteran's 
representative challenges the adequacy of the veteran's May 
2007 VA joints examination, noting the fact that the 
veteran's claims file was not reviewed.

Regarding the veteran's right Achilles tendon claim, the 
Board observes that the injury suffered by the veteran 
pertains to a tendon controlled by his gastrocnemius and 
soleus muscles (Muscle Group XI).  See 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  However, the veteran was initially 
rated for flat foot under 38 C.F.R. § 4.71A, Diagnostic Code 
5299-5276, based on the RO's determination that this 
disability is not specifically listed in the rating schedule, 
but is analogous to the cited Diagnostic Code provisions.  (A 
hyphenated Diagnostic Code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.)  Upon 
remand, the veteran should be provided notice of the 
requirements for establishing a disability rating for muscle 
injuries as well, to include the notice contemplated by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

A review of the evidence in association with the remaining 
increased rating claims shows that the veteran underwent 
examinations for the disabilities on appeal in May and August 
2007.  In neither case was the veteran's claims file 
reviewed.  Perhaps more importantly, however, the Board notes 
that the reports provided in conjunction with these 
examinations do not address all pertinent rating criteria in 
a manner that would allow for an adequate rating 
determination.

With respect to the veteran's right Achilles tendon claim, 
the May 2007 examiner noted painful motion, additional 
limitation based on pain, and fatigue following repetitive 
use, but the examiner did not indicate the extent of any 
limitation of motion due to such factors.

Regarding the veteran's right knee disability, a September 
2006 private medical report indicates the veteran has lateral 
collateral ligament laxity and a June 2007 private report 
indicates instability and osteoarthritis.  However, upon VA 
examination in May 2007, the veteran's medial and lateral 
collateral ligaments were characterized as normal and the x-
ray reports associated with this examination indicate an 
unremarkable right knee.  The May 2007 examiner does not 
attempt to reconcile the negative x-ray findings, only noting 
the discrepancy with the veteran's private medical note.  As 
with the right Achilles tendon claim, the examiner notes 
painful joint motion, but does not indicate the extent of 
limitation of motion attributable to this pain.

Lastly, with respect to the veteran's right hip disability, 
the August 2007 examination does not include findings 
pertaining to limitation of flexion upon range of motion 
testing.  Establishing a rating under 38 C.F.R. § 4.71A, 
Diagnostic Code 5252 requires a determination regarding the 
presence, if any, of such limitation.

For these reasons, the Board finds that to ensure that the 
record accurately reflects the current severity of the 
veteran's service-connected disabilities on appeal, a more 
contemporaneous examination is warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination)  The veteran should be accorded a VA 
orthopedic examination at an appropriate VA medical facility, 
with specific findings responsive to the applicable rating 
criteria as well as 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995), in order to fully 
and fairly evaluate the claims for an increased rating.  See 
38 U.S.C. § 5103A.  The veteran is advised that a failure to 
report to any scheduled examination(s), without good cause, 
shall result in a denial of the claim(s).  See 38 C.F.R. § 
3.655 (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.

With respect to the veteran's claim for special monthly 
compensation (SMC) for loss of use of his right lower 
extremity, the Board notes that disability determinations 
affecting each of the other disabilities remaining on appeal 
could affect the determination of the usefulness of this 
right lower extremity.  As those claims are being remanded, 
the Board finds that an opinion should also be obtained 
regarding the right leg SMC claim.

In this regarding, the Board notes that loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the foot 
involved.  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The Board notes that the veteran received VA outpatient care 
for numerous disabilities, but records are current only 
through August 2008.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Regarding the veteran's right Achilles 
tendon claim, the RO should send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The letter should notify the veteran of 
the requirements for establishing a 
disability based on a muscle injury and 
meet the requirements of Vazquez-Flores 
(cited to above), as appropriate.

2.  The RO or AMC should obtain a copy of 
any pertinent VA outpatient records for 
the period since August 2008, to include 
records of treatment from the VA Clinic in 
New London, Connecticut.  If the veteran 
identifies any other pertinent medical 
records that have not been obtained, the 
RO or the AMC should undertake appropriate 
development to obtain a copy of those 
records.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  After all records and/or responses 
have been associated with the claims file, 
the RO should arrange for the veteran to 
undergo a VA orthopedic examination at the 
appropriate VA facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests 
should be performed, including x-rays 
(with all findings made available to the 
physician prior to the completion of his 
or her report)

The physician designated to examine the 
veteran should be advised that the purpose 
of this examination is to determine the 
current nature and severity of the 
veteran's service-connected right Achilles 
tendon, right knee patellofemoral 
syndrome, and right hip disabilities; as 
well as to determine entitlement to 
special monthly compensation based on loss 
of use of the veteran's right lower 
extremity or any part thereof.  He or she 
should conduct range of motion studies of 
the right ankle, knee, and hip (expressed 
in degrees), noting the exact measurements 
for flexion and extension, and 
specifically identifying any excursion of 
motion accompanied by pain.  If pain on 
motion in any region is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  Tests of joint motion against 
varying resistance should be performed on 
all joints.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible; the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The physician should also identify all 
impairments affecting the right Achilles 
tendon, right knee patellofemoral 
syndrome, and right hip disabilities.  He 
or she should specifically indicate 
whether arthritis is present (confirmed by 
x-ray), and whether there is recurrent 
subluxation or lateral instability or 
varus disability of the right knee (and, 
if so, whether such is best characterized 
as "slight," "moderate," or "severe").  
The physician should also indicate whether 
there is ankylosis.

With respect to the veteran's right 
Achilles tendon, the report should address 
the muscle group that is involved and 
details of the cardinal signs and symptoms 
of muscle disability: the loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  

The physician should also discuss the 
extent to which the veteran's service-
connected right Achilles tendon, right 
knee patellofemoral syndrome and right hip 
disabilities affect his ability to perform 
the duties of average employment.

The physician should also state whether 
the veteran has "loss of use" of his right 
lower extremity as is defined at 38 C.F.R. 
§§ 3.350(a)(2) and 4.63 (2008), and 
discussed above.

The rationale for all clinical findings 
expressed should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


